         Case 3:18-cv-06706-WHA Document 9 Filed 11/13/18 Page 1 of 12



 1 DAPONDE SIMPSON ROWE PC
   EUNICE C. MAJAM-SIMPSON (SBN 232450)
 2 emajam-simpson@dsrhealthlaw.com
   DARCY L. MUILENBURG (SBN 233787)
 3 dmuilenburg@dsrhealthlaw.com

 4 500 Capitol Mall, Suite 2260
   Sacramento, California 95814
 5 Telephone:     (916) 840-5602
   Facsimile:     (916) 840-5599
 6
   Attorneys for Defendants
 7 HUMANA INSURANCE COMPANY
   and HUMANA INC.
 8

 9                                        UNITED STATES DISTRICT COURT
10                                  NORTHERN DISTRICT OF CALIFORNIA
11

12 STANFORD HEALTH CARE, a California                       Case No.: 5:18-cv-06706-SVK
13 nonprofit public benefit corporation                     Assigned to: Honorable Susan van Keulen
14                           Plaintiff,
                   v.                                       DEFENDANTS HUMANA INSURANCE
15
                                                            COMPANY AND HUMANA INC.’S
   HUMANA INSURANCE COMPANY, a                              ANSWER TO PLAINTIFF’S COMPLAINT
16 Wisconsin for-profit corporation; HUMANA,
                                                            FOR DAMAGES
17 INC., a Delaware for-profit corporation;
   and DOES 1 THROUGH 25, INCLUSIVE
18                                                          Complaint Filed: September 28, 2018
                       Defendants.
                                                            Removal Filed: November 5, 2018
19
                                                            Trial Date: Not Yet Scheduled
20

21            Defendants HUMANA INSURANCE COMPANY and HUMANA INC. (“Defendants”)

22 answer Plaintiff’s Complaint for Damages (hereinafter “Complaint”) as follows:

23                                                      PARTIES

24            1.        Defendants are without sufficient knowledge or information to form a belief as to

25 the truth of the allegations contained in Paragraph 1 and on that basis deny those allegations.

26            2.        Defendants admit all allegations in Paragraph 2 of the Complaint, except the

27 allegation that Humana Insurance Company (“HIC”) is “qualified to do business in the State of

28 California,” which is a legal conclusion to which no response is required.

     00134171.2                                          -1-
                        DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT [5:18-cv-06706-SVK]
         Case 3:18-cv-06706-WHA Document 9 Filed 11/13/18 Page 2 of 12




 1            3.    Defendants admit that Humana Inc. (“Humana”) is a for-profit corporation

 2 organized and existing pursuant to the laws of the State of Delaware with its principal place of

 3 business in Louisville, County of Jefferson, State of Kentucky. The allegation that Humana is

 4 “qualified to do business in the State of California” is a legal conclusion to which no response is

 5 required. Defendants deny the remaining allegations in Paragraph 3.

 6            4.    Paragraph 4 does not contain any allegations; rather, it contains rationale for the

 7 naming of DOE defendants. Out of an abundance of caution, Defendants deny each and every

 8 allegation contained in Paragraph 4.

 9            5.    Paragraph 5 does not contain any allegations. Out of an abundance of caution,

10 Defendants deny each and every allegation contained in Paragraph 5.

11            6.    Defendants admit that they have transacted business in the State of California.

12 Defendants deny the remaining allegations in Paragraph 6.

13            7.    Paragraph 7 consists of legal conclusions only to which no response is required.

14 Out of an abundance of caution, Defendants deny each and every allegation in Paragraph 7.

15                               COMMON FACTUAL BACKGROUND

16            8.    Defendants are without sufficient knowledge or information to form a belief as to

17 the truth of the allegations contained in Paragraph 8 and on that basis deny those allegations.

18            9.    Defendants are without sufficient knowledge or information to form a belief as to

19 the truth of the allegations contained in Paragraph 9 and on that basis deny those allegations.

20            10.   Defendants are without sufficient knowledge or information to form a belief as to

21 the truth of the allegations contained in Paragraph 10 and on that basis deny those allegations.

22            11.   Defendants are without sufficient knowledge or information to form a belief as to

23 the truth of the allegations contained in Paragraph 11 and on that basis deny those allegations.

24            12.   Defendants are without sufficient knowledge or information to form a belief as to

25 the truth of the allegations contained in Paragraph 12 and on that basis deny those allegations.

26            13.   Defendants are without sufficient knowledge or information to form a belief as to

27 the truth of the allegations contained in Paragraph 13 and on that basis deny those allegations.

28            14.   Defendants are without sufficient knowledge or information to form a belief as to
     00134171.2                                       -2-
                    DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT [5:18-cv-06706-SVK]
        Case 3:18-cv-06706-WHA Document 9 Filed 11/13/18 Page 3 of 12




 1 the truth of the allegations contained in Paragraph 14 and on that basis deny those allegations.

 2          15.    Defendants are without sufficient knowledge or information to form a belief as to

 3 the truth of the allegations contained in Paragraph 15 and on that basis deny those allegations.

 4          16.    Defendants are without sufficient knowledge or information to form a belief as to

 5 the truth of the allegations contained in Paragraph 16 and on that basis deny those allegations.

 6          17.    Defendants are without sufficient knowledge or information to form a belief as to

 7 the truth of the allegations contained in Paragraph 17 and on that basis deny those allegations.

 8                                    FIRST CAUSE OF ACTION

 9          18.    With respect to Paragraph 18 of the Complaint, which incorporates by reference

10 Paragraphs 1 to 17, Defendants’ responses to Paragraphs 1 to 17 remain the same.

11          19.    Defendants are without sufficient knowledge or information to form a belief as to

12 the truth of the allegations contained in Paragraph 19 and on that basis deny those allegations.

13          20.    Defendants are without sufficient knowledge or information to form a belief as to

14 the truth of the allegations contained in Paragraph 20 and on that basis deny those allegations.

15          21.    Defendants are without sufficient knowledge or information to form a belief as to

16 the truth of the allegations contained in Paragraph 21 and on that basis deny those allegations.

17          22.    Defendants are without sufficient knowledge or information to form a belief as to

18 the truth of the allegations contained in Paragraph 22 and on that basis deny those allegations.

19          23.    Paragraph 23 consists of legal conclusions only to which no response is required.

20 Out of an abundance of caution, Defendants deny each and every allegation in Paragraph 23.

21          24.    Defendants are without sufficient knowledge or information to form a belief as to

22 the truth of the allegations contained in Paragraph 24 and on that basis deny those allegations.

23          25.    Defendants are without sufficient knowledge or information to form a belief as to

24 the truth of the allegations contained in Paragraph 25 and on that basis deny those allegations.

25          26.    Defendants are without sufficient knowledge or information to form a belief as to

26 the truth of the allegations contained in Paragraph 26 and on that basis deny those allegations.

27          27.    Defendants are without sufficient knowledge or information to form a belief as to

28 the truth of the allegations contained in Paragraph 27 and on that basis deny those allegations.
   00134171.2                                        -3-
                   DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT [5:18-cv-06706-SVK]
         Case 3:18-cv-06706-WHA Document 9 Filed 11/13/18 Page 4 of 12




 1            28.    Defendants are without sufficient knowledge or information to form a belief as to

 2 the truth of the allegations contained in Paragraph 28 and on that basis deny those allegations.

 3                                     SECOND CAUSE OF ACTION

 4            29.    With respect to Paragraph 29 of the Complaint, which incorporates by reference

 5 Paragraphs 1 through 28, Defendants’ responses to Paragraphs 1 through 28 remain the same.

 6            30.    Defendants are without sufficient knowledge or information to form a belief as to

 7 the truth of the allegations contained in Paragraph 30 and on that basis deny those allegations.

 8            31.    Defendants are without sufficient knowledge or information to form a belief as to

 9 the truth of the allegations contained in Paragraph 31 and on that basis deny those allegations.

10            32.    Defendants are without sufficient knowledge or information to form a belief as to

11 the truth of the allegations contained in Paragraph 32 and on that basis deny those allegations.

12            33.    Paragraph 33 consists solely of argument and/or a legal conclusion to which no

13 response is required. Out of an abundance of caution, Defendants deny each and every allegation

14 contained in Paragraph 33.

15            34.    Defendants are without sufficient knowledge or information to form a belief as to

16 the truth of the allegations contained in Paragraph 34 and on that basis deny those allegations.

17            35.    All allegations in the Complaint not otherwise admitted are all denied.

18                                       AFFIRMATIVE DEFENSES

19            For its affirmative defenses, Defendants allege as follows:

20                                    FIRST AFFIRMATIVE DEFENSE

21                                    (Failure to State a Cause of Action)

22            The unverified Complaint, and each cause of action it alleges, fails to state facts sufficient

23 to constitute a cause of action.

24                                  SECOND AFFIRMATIVE DEFENSE

25                              (Failure to Exhaust Administrative Remedies)

26            Plaintiff has failed to exhaust its administrative remedies.

27

28
     00134171.2                                          -4-
                     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT [5:18-cv-06706-SVK]
         Case 3:18-cv-06706-WHA Document 9 Filed 11/13/18 Page 5 of 12




 1                                   THIRD AFFIRMATIVE DEFENSE

 2                                           (Federal Preemption)

 3            Plaintiff is barred from bringing claims based on state law to the extent the Complaint, and

 4 each allegation it alleges, is, in whole or part, preempted by federal law.

 5                                    FOURTH AFFIRMATIVE DEFENSE

 6                                              (Total Performance)

 7            Defendants have fully performed each, any, and all obligations under all statutory and/or

 8 contractual requirements with Plaintiff.

 9                                     FIFTH AFFIRMATIVE DEFENSE

10                                                    (Waiver)

11            Plaintiff, by reason of its conduct and actions, has waived the right, if any, to pursue the

12 claims set forth in the Complaint.

13                                     SIXTH AFFIRMATIVE DEFENSE

14                                                    (Estoppel)

15            Plaintiff is estopped by its conduct and actions from asserting the claims set forth in the

16 Complaint.

17                                   SEVENTH AFFIRMATIVE DEFENSE

18                                            (Statute of Limitations)

19            Plaintiff’s Complaint, and each claim contained therein, is barred by the applicable statutes

20 of limitations, including, but not limited to, Code of Civil Procedure sections 337, 338, 339 and

21 343. Plaintiff’s claims are barred by the applicable period of limitations contained in state or

22 federal law governing the timely submission of claims. Plaintiff is barred from seeking payment

23 on those claims that were not timely submitted to Defendants for payment.

24                                  EIGHTH AFFIRMATIVE DEFENSE

25                                                   (Laches)

26            The Complaint, and each allegation it alleges, as well as the individually disputed claims

27 which are the basis for Plaintiff’s alleged damages, are barred by the doctrine of laches.

28
     00134171.2                                          -5-
                     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT [5:18-cv-06706-SVK]
        Case 3:18-cv-06706-WHA Document 9 Filed 11/13/18 Page 6 of 12




 1                                  NINTH AFFIRMATIVE DEFENSE

 2                                                   (Offset)

 3           Plaintiff is not entitled to the relief requested in its Complaint because any amounts to

 4 which Plaintiff may otherwise be entitled are properly set off against amounts owing from

 5 Plaintiff to Defendants.

 6                                  TENTH AFFIRMATIVE DEFENSE

 7                                             (Unclean Hands)

 8           The Complaint, each allegation it alleges, and all separate, disputed claims included

 9 therein are barred by Plaintiff’s unclean hands.

10                               ELEVENTH AFFIRMATIVE DEFENSE

11                                         (No Statutory Violations)

12           Defendants complied with all statutory and/or regulatory obligations with regard to payment

13 to a non-contracted provider. To the extent Plaintiff’s claims are premised on Defendants’ alleged

14 failure to comply with obligations created by statute, Defendants complied with all statutory and

15 regulatory obligations required of health plans under applicable state and federal law.

16                                TWELFTH AFFIRMATIVE DEFENSE

17                                     (Misrepresentation and Deceit)

18           Plaintiff is not entitled to the relief requested in its Complaint because any obligations of

19 Defendants to Plaintiff have been excused by acts of misrepresentation and deceit practiced by

20 Plaintiff on Defendants.

21                              THIRTEENTH AFFIRMATIVE DEFENSE

22                                         (Unreasonable Charges)

23           Plaintiff cannot recover full billed charges from Defendants in part because Plaintiff’s full

24 billed charges are neither reasonable nor customary. Plaintiff’s full billed charges for the hospital

25 services provided to the members bear no rational relationship to the actual costs or demand for

26 the specific services provided to the members. Moreover, Defendants never agreed to pay

27 Plaintiff for services provided at Plaintiff’s full billed rates. Plaintiff’s full billed charges are not

28 consistent with the reasonable costs that an efficient hospital provider treating similar patients
   00134171.2                                         -6-
                    DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT [5:18-cv-06706-SVK]
         Case 3:18-cv-06706-WHA Document 9 Filed 11/13/18 Page 7 of 12




 1 would incur for similar items, services, or supplies.

 2                              FOURTEENTH AFFIRMATIVE DEFENSE

 3                                            (Lack of Specificity)

 4            Plaintiff’s claims are barred because Plaintiff has failed to plead its claims with the

 5 requisite particularity.

 6                                FIFTEENTH AFFIRMATIVE DEFENSE

 7                                            (Unjust Enrichment)

 8            Plaintiff’s claims are barred, in whole or in part, because any such recovery would be a

 9 windfall resulting in unjust enrichment to Plaintiff.

10                                SIXTEENTH AFFIRMATIVE DEFENSE

11                                              (Plan Exclusions)

12            Plaintiff’s claims are barred, in whole or in part, because the benefits provided by

13 Defendants do not cover the items, services, and supplies represented in Plaintiff’s claims.

14                             SEVENTEENTH AFFIRMATIVE DEFENSE

15                                        (Other Responsible Payors)

16            Defendants are not financially responsible for paying claims for services that are the

17 financial responsibility of one of Defendants’ delegated entities or subsidiaries. In addition, to the

18 extent other health coverage was available to Plaintiff’s patients pursuant to other benefits, health

19 plans or insurance policies, whether made part of the present action or not, doctrines of equity and

20 the specific terms of the allegedly issued health plans or policies reduce or eliminate any

21 obligation allegedly owing to Plaintiff by Defendants.

22                              EIGHTEENTH AFFIRMATIVE DEFENSE

23                                              (Benefit Period)

24            The Complaint, and each cause of action therein, is barred, in whole or in part, to the

25 extent that items, services, and supplies were provided to Plaintiff’s patients outside of the period

26 the patients were allegedly Defendants’ members.

27

28
     00134171.2                                          -7-
                     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT [5:18-cv-06706-SVK]
        Case 3:18-cv-06706-WHA Document 9 Filed 11/13/18 Page 8 of 12




 1                             NINETEENTH AFFIRMATIVE DEFENSE

 2                                     (Recovery from Other Parties)

 3          Defendants allege the amounts potentially recoverable, if any, from Defendants must be

 4 reduced or offset by recoveries Plaintiff has already obtained from other sources, including, but

 5 not limited to, Plaintiff’s patients, and any other health plans, insurance policies, or third parties.

 6                              TWENTIETH AFFIRMATIVE DEFENSE

 7                                           (Failure to Mitigate)

 8          Plaintiff is not entitled to the relief requested in its Complaint because Plaintiff has failed

 9 to mitigate any damages and/or loss, if any, as alleged in the Complaint.

10                            TWENTY-FIRST AFFIRMATIVE DEFENSE

11                                         (Lack of Consideration)

12          The breach of written contract and quantum meruit causes of action in the Complaint are

13 barred due to a lack of good consideration to form any contract.

14                          TWENTY-SECOND AFFIRMATIVE DEFENSE

15                                                 (Mistake)

16          To the extent any contract was formed as alleged in the Complaint, which Defendants

17 specifically deny, the breach of written contract and quantum meruit causes of action in the

18 Complaint are barred by reasons of the provisions of Civil Code sections 1567, 1576, 1577, and

19 1578 regarding mistake of law or fact.

20                           TWENTY-THIRD AFFIRMATIVE DEFENSE

21                                           (Unconscionability)

22          To the extent any contract was formed as alleged in the Complaint, which Defendants

23 specifically deny, the breach of written contract and quantum meruit causes of action in the

24 Complaint are barred due to the unconscionable nature of the alleged agreements at issue in the

25 Complaint.

26                          TWENTY-FOURTH AFFIRMATIVE DEFENSE

27                                       (Contrary to Public Policy)

28             To the extent any contract was formed as alleged in the Complaint, which Defendants
     00134171.2                                        -8-
                   DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT [5:18-cv-06706-SVK]
         Case 3:18-cv-06706-WHA Document 9 Filed 11/13/18 Page 9 of 12




 1 specifically deny, the breach of written contract and quantum meruit causes of action in the

 2 Complaint are barred by reasons of the provisions of Civil Code sections 1667 and 1668 regarding

 3 contracts contrary to public policy.

 4                             TWENTY-FIFTH AFFIRMATIVE DEFENSE

 5                                         (Accord and Satisfaction)

 6            To the extent any contract was formed as alleged in the Complaint, which Defendants

 7 specifically deny, the breach of written contract and quantum meruit causes of action in the

 8 Complaint are barred by the doctrine of accord and satisfaction.

 9                             TWENTY-SIXTH AFFIRMATIVE DEFENSE

10                                                   (Fraud)

11            To the extent any contract was formed as alleged in the Complaint, which Defendants

12 specifically deny, the breach of written contract and quantum meruit causes of action in the

13 Complaint are barred by reasons of the provisions of Civil Code sections 1567 and 1571-74

14 regarding fraud.

15                           TWENTY-SEVENTH AFFIRMATIVE DEFENSE

16                                             (Improper Party)

17            Plaintiff is not entitled to the relief requested against Defendants, as Defendants have been

18 improperly named in this lawsuit.

19                            TWENTY-EIGHTH AFFIRMATIVE DEFENSE

20                                                 (Consent)

21            Plaintiff, by reason of its knowledge, statements and conduct, consented to all of the acts

22 or omissions on the part of the Defendants, if any.

23                             TWENTY-NINTH AFFIRMATIVE DEFENSE

24                                                (Good Faith)

25            At all times, Defendants’ treatment of Plaintiff was just, fair, privileged, with good cause,

26 non-discriminatory and in good faith.

27

28
     00134171.2                                         -9-
                     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT [5:18-cv-06706-SVK]
        Case 3:18-cv-06706-WHA Document 9 Filed 11/13/18 Page 10 of 12




 1                                THIRTIETH AFFIRMATIVE DEFENSE

 2                                      (Plaintiff’s Breach of Contract)

 3            To the extent any contract was formed as alleged in the Complaint, which Defendants

 4 specifically deny, Plaintiff is not entitled to the relief requested in the Complaint because Plaintiff

 5 has materially breached the terms of any valid or enforceable agreement between Plaintiff and

 6 Defendants.

 7                              THIRTY-FIRST AFFIRMATIVE DEFENSE

 8                                            (Third Party Fault)

 9            Plaintiff is not entitled to the relief requested in the Complaint because persons or entities

10 other than Defendants were legally responsible or otherwise at fault for the losses and damages

11 alleged in the Complaint.

12                            THIRTY-SECOND AFFIRMATIVE DEFENSE

13                                        (Indemnity / Contribution)

14            Should Plaintiff recover any damages from Defendants, Defendants are entitled to

15 contribution and/or indemnification, in whole or in part, from any persons or entities whose fault

16 legally contributed to Plaintiff’s alleged damages or loss, if any.

17                             THIRTY-THIRD AFFIRMATIVE DEFENSE

18                                       (Other Affirmative Defenses)

19            Defendants presently have insufficient knowledge or information upon which to form a

20 belief as to whether they may have additional, as yet unknown, affirmative defenses. Defendants

21 reserve the right to amend their Answer and/or defenses, to assert additional affirmative defenses,

22 and to supplement, alter, or change their answers upon discovery of additional facts.

23            WHEREFORE, Defendants pray as follows:

24            1.     For a judgment whereby Plaintiff takes nothing against Defendants, and that Plaintiff

25 be granted no relief by reason of the Complaint;

26            2.     For judgment in favor of Defendant on each of the causes of action stated in

27 Plaintiff’s Complaint;

28            3.     For attorney’s fees incurred in defense of Plaintiff’s Complaint;
     00134171.2                                        -10-
                     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT [5:18-cv-06706-SVK]
        Case 3:18-cv-06706-WHA Document 9 Filed 11/13/18 Page 11 of 12




 1            4.     For costs of suit incurred herein, according to proof; and

 2            For such other and further relief as the Court may deem just and proper in the

 3 circumstances.

 4

 5 DATED: November 13, 2018                     DAPONDE SIMPSON ROWE PC

 6

 7                                              By:               /s/ Eunice C. Majam-Simpson
 8                                                              EUNICE C. MAJAM-SIMPSON
                                                                 DARCY L. MUILENBURG
 9                                                                 Attorneys for Defendants
                                                                      HUMANA, INC. and
10                                                            HUMANA INSURANCE COMPANY

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     00134171.2                                        -11-
                     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT [5:18-cv-06706-SVK]
         Case 3:18-cv-06706-WHA Document 9 Filed 11/13/18 Page 12 of 12



 1                                           PROOF OF SERVICE
 2           STATE OF CALIFORNIA, COUNTY OF SACRAMENTO
 3       At the time of service, I was over 18 years of age and not a party to this action. I am
   employed in the County of Sacramento, State of California. My business address is 500 Capitol
 4 Mall, Suite 2260, Sacramento, CA 95814.

 5       On November 13, 2018, I served a true copy of the following document described as:
   DEFENDANT HUMANA INC. AND HUMANA INSURANCE COMPANY’S ANSWER TO
 6 PLAINTIFF’S COMPLAINT on the interested parties in this action as follows:

 7                                              Barry Sullivan, Esq.
                                              Richard A. Lovich, Esq.
 8                                            Joy Y. Stephenson, Esq.
                                          Karlene J. Rogers-Aberman, Esq.
 9                                               Jin Hee Park, Esq.
                                          Stephenson, Acquisto & Colman
10                                        303 N. Glenoaks Blvd., Suite 700
                                                Burbank, CA 91502
11
                                              Attorneys for Plaintiffs
12                  Stanford Health Care, a California nonprofit public benefit corporation, et al.
13
             BY ELECTRONIC FILING AND SERVICE PURSUANT TO LOCAL RULE 5-3.3: I
14            caused the document(s) listed above to be electronically delivered via the Court’s Electronic
              Filing System which constitutes service, pursuant to Local Rule 5-1.(e)(3) of the United
15            States District Court, Northern District of California, upon the counsel listed above.

16           I declare under penalty of perjury under the laws of the State of California that the foregoing
     is true and correct. Executed on November 13, 2018, at Sacramento, California.
17
                                                                      /s/ Laurie Westoby
18                                                                  LAURIE WESTOBY
19

20

21

22

23

24

25

26

27

28

     00134171.2
                                                 PROOF OF SERVICE
